Allowable Subject Matter
Claims 1-9, 11-15, 17-23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8, the claim as a whole and for further including “…the first coupling arrangement includes a coupling protrusion engaged with a coupling cavity, the coupling protrusion provided on one of an outer surface of the internal housing body and an inner surface of the upper housing cap, and the coupling cavity provided on the other one of the outer surface of the internal housing body and the inner surface of the upper housing cap, and wherein the second coupling arrangement includes a second coupling protrusion engaged with a second coupling cavity, the second coupling protrusion provided on one of an outer surface of the internal housing body and an inner surface of the outer casing, and the second coupling cavity provided on the other one of the outer surface of the internal housing body and the inner surface of the outer casing.”
Claim 9, the claim as a whole and for further including “…an electrical interface in electrical communication with the integrated circuit to enable retrieval of the cartridge data by an external system contacting the electrical interface, the electrical interface including at least one annular conductor to enable electrical contact with the external system in any rotational orientation about an axis of the replaceable cartridge.”
Claim 15, the claim as a whole and for further including “… a gas supply conduit that extends from a bottom end of the replaceable cartridge to the venturi device and through the liquid to be aerosolized; and a liquid retention device separate and distinct from the gas supply conduit and insertably received within the gas supply conduit adjacent the venturi device to retain liquid that may pass downward through the venturi device into the gas supply conduit.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.